Case: 15-11229   Date Filed: 01/27/2017   Page: 1 of 3


                                                                      [PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11229
                      ________________________

                  D.C. Docket No. 1:14-cv-00054-WLS,
                     Bkcy No. 13-bkc-10835-JDW


In re: DENISE E. MOONEY,

                                        Debtor.
_____________________________________________________



DENISE E. MOONEY,

                                             Plaintiff - Appellant,

                                  versus

JOY R. WEBSTER,
Trustee,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (January 27, 2017)
               Case: 15-11229      Date Filed: 01/27/2017     Page: 2 of 3


Before HULL and JILL PRYOR, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       When Denise E. Mooney filed a petition for Chapter 7 bankruptcy in 2013,

she claimed the assets in her health savings account (“HSA”) as property exempt

from the bankruptcy estate. As we previously recognized, the Bankruptcy Code

permits states to adopt their own lists of property that is exempt from a bankruptcy

estate. See In re Mooney (“Mooney I”), 812 F.3d 1276, 1279 (11th Cir. 2016)

(citing 11 U.S.C. § 522(b)(2)). Georgia has set forth its list of exempt property in

O.C.G.A. § 44-13-100. Mooney claims that the contents of her HSA are exempt

from her bankruptcy estate pursuant to O.C.G.A. § 44-13-100(a)(2)(C), which

exempts, in relevant part, any “disability, illness, or unemployment benefit,” and

O.C.G.A. § 44-13-100(a)(2)(E), which exempts any “payment under a pension,

annuity, or similar plan or contract on account of illness [or] disability. . . .”

       The Chapter 7 trustee, Joy Webster, objected to the HSA’s exemption. The

bankruptcy court sustained Webster’s objection, and the district court affirmed.

On appeal, we certified questions to the Supreme Court of Georgia, including:

   (1) Does a debtor’s health savings account constitute a right to receive a
       “disability, illness, or unemployment benefit” for the purposes of
       O.C.G.A. § 44–13–100(a)(2)(C)?


       *
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.


                                            2
                Case: 15-11229       Date Filed: 01/27/2017       Page: 3 of 3


   (2) Does a debtor’s health savings account constitute a right to receive a
       “payment under a pension, annuity, or similar plan or contract” for
       the purposes of O.C.G.A. § 44–13–100(a)(2)(E)?

Mooney I, 812 F.3d at 1283.

       The Supreme Court of Georgia answered both questions in the negative,

holding that under Georgia law, an

       HSA does not constitute a right to receive a “disability, illness, or
       unemployment benefit” for the purposes of OCGA § 44-13-100 (a) (2)
       (C), nor does it constitute a right to receive a “payment under a
       pension, annuity, or similar plan or contract” for the purposes of
       OCGA § 44-13-100 (a) (2) (E).

Mooney v. Webster, 794 S.E.2d 31, 36 (Ga. 2016).1                   The Supreme Court of

Georgia’s answers to our certified questions foreclose Mooney’s arguments on

appeal. Under Georgia law, Mooney was not entitled to claim the assets in her

HSA as property exempt from the bankruptcy estate. Accordingly, we affirm.

       AFFIRMED.




       1
         We certified a third question as well: “Is a debtor’s right to receive a payment from a
health savings account ‘on account of illness [or] disability’ for the purposes of O.C.G.A. § 44–
13–100(a)(2)(E)?” Mooney I, 812 F.3d at 1283. Because the Supreme Court of Georgia
answered our first two questions in the negative, it did not address the third question. Mooney,
794 S.E.2d at 32.


                                               3